          Case 1:21-cv-01294-AJN Document 9 Filed 04/22/21 Page 1 of 1
                                                                         -   -   -   .   - -----   --   -   -                        --------!
                                                                      USUC SDNY
                                                                      r.._r,r''t_.n1v;,n~1,
                                                                      1 _;\._;,_        LI'<
                                                                                            11-                                                                          I1·




                                                                      ELECTRONIC ALLY FILED \
UNITED STATES DISTRICT COURT
                                                                      1- (. c·, JI
                                                                        ) )
                                                                                            i
                                                                                            fr:__                           .      -----i
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X         DATE F1LED: __~1~;2_lq~ \_ i              -   --·--   -- -------· - - - - - - - - - - - - - · - · · -    I


FRANKIE MONEGRO,
                                   Plaintiff,
                 -against-                                                                21       CIVIL 1294

                                                                                          JUDGMENT
OPPOSUITS USA, INC.,
                                   Defendant.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated April 21, 2021, and pursuant to Federal Rule of Civil

Procedure 41 (a)(l)(A)(ii), Plaintiff and Plaintiff's attorney, that whereas no party hereto is an

infant, incompetent person for whom a committee has been appointed or conservatee, and no

person not a party has an interest in the subject matter of the action, that the above entitled action

against Defendant shall be and hereby is dismissed with prejudice and on the merits, without

costs, or disbursements, or attorney's fees to any party pursuant to Rule 4l(a)(l)(A)(i) of the

Federal Rules of Civil Procedure. Judgment is hereby entered.

Dated: New York, New York
       April 22, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                      ~ DeputyCierk
